Justice Marshall,
with whom Justice Brennan joins,
dissenting.
Petitioner challenges his conviction and death sentence on six colorable grounds. His stay application presenting those assignments of error did not arrive in this Court until 10:25 p. m. on July 11, 1984, less than two hours before his scheduled execution. At a minimum, I would grant a stay of sufficient duration to make possible a meaningful evaluation of petitioner’s claims. In my view, the importance and irrevocability of our decision require at least that we take the time necessary to ensure that the proceedings below were as error free as humanly possible.
I dissent.